Title: Richard O’Brien to William Loughton Smith, 5 September 1801 (Abstract)
From: O’Brien, Richard
To: Smith, William Loughton


5 September 1801, Algiers. Reports that President and Enterprize arrived at Algiers on 9 July and at Tunis on 16 July; Essex and Grand Turk were sighted at Algiers on 11 July and on 18 July arrived at Tunis. Enterprize has since had successful engagement off Malta with Tripolitan corsair. Commodore Dale notified Tunis on 20 July of blockade of Tripoli. President has left Tunis for Tripoli and Essex for Barcelona to convoy American ships. On 25 Aug. Philadelphia arrived after spending two months guarding Tripolitan cruisers at Gibraltar; O’Brien advised Captain Barron to go to Spain for water and provisions in order to avoid exposure to Algerine shore batteries. Has been unable to settle annuity question as instructed owing to absence of George Washington with stores; ministry threatens to lose patience. Force is to be preferred in dealing with Tripoli as cash payments will lead to greater demands from other regencies. Relates incident in which Spain was required by dey to return three grain-carrying merchant ships seized by Spanish privateer. Adds in a postscript that after he makes third biennial present in a few days, he will be out of funds and the U.S. will be in debt “18 fathoms.” Compares U.S. situation with the Barbary powers with that of the British in Baltic.
 

   RC (DNA: RG 59, CD, Algiers, vol. 6). 3 pp.; marked by O’Brien, “Shall I request of you Sir to forward a Copy of this letter to The Secretary of State”; docketed by Wagner as received 18 Jan. Further note by O’Brien on cover asks Smith to present enclosed petition (not found) and inform him of minister’s response on subject of ransom of Portuguese captives at Algiers.

